DETAILED ACTION
This is final office action on the merits in response to the application filed on 10/30/2020. 
Claims 1-22 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 35 USC § 101:
The applicant asserts that the claim 1 reflects an improvement to technology or technical field in page 16 of remark filed on 10/30/2020. The examiner respectfully disagrees. The claim recites obtaining item, receiving request to share the item, determining the item can be share based on agreement and rules, establishing custody rights, determining sharing rights, generating replication and uploading replication. This process similar to a process a user request to sharing the use of a payment card, after determining the agreement and rules, the payment card is shared with the agreement and rule. Therefore, the claim recites an abstract idea of establishing a contract/agreement between multiple parties. The amended limitation of generating a new secure data block for the secure digital chain of custody is merely using blockchain to record data.
The applicant further asserts that the claim 1 recites a specific method of communications between a first computing device, a server and a group of computing devices in page 16 of remark filed on 10/30/2020. The examiner respectfully disagrees. The use of the 
Rejection under 35 USC § 103:
The applicant asserts that King does not teach “the sharing of the digital exchange item among the computing devices in the group is recorded in a secure digital chain of custody” in page 19 of remark filed on 10/30/2020. The examiner respectfully disagrees. Van teaches recording various data including virtual gift card information, historical user information, user activity information (i.e. sharing of digital items), etc. King discloses recording every transactions ever conducted in blockchain. It would be obvious to modify Van’s system with the feature as taught by King to record all above data in blockchain.
Applicant’s other arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) establishing a contract. Specifically, the claims recite “obtaining, by ….. of ….., a digital exchange item that is regarding 
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using the computing devices, server and computing network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of establishing contract. As discussed above, taking the claim elements separately the computing devices, server and computing network perform(s) the steps or functions of obtaining an exchange item, sending a request, determining whether sharable, establishing secure custody rights, determining sharing rights, generating replications and uploading the replication. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of establishing contract. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims further describe the abstract idea of establishing contract. Claim 2 further describing obtaining exchange item. Claim 3 further describing requesting sharing. Claim 4 further describing determining whether the exchange item can be shared. Claim 5-6 further describing establishing secure custody rights. Claim 7 further describing sharing rights. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-8, 9, 11-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Schueren (US 20150088753 A1; hereinafter, "Van"), and further in view of Alve et al. (US 20030076955 A1; hereinafter, "Alve") and Dinkin et al. (US 20100030654 A1; hereinafter, "Dinkin") and Grigg et al. (US 20120197794 A1; hereinafter, "Grigg") and King (US 20180115413 A1; hereinafter, "King").
With respect to claim 1, 9 and 16:
Van teaches a method comprises:
obtaining, by a first computing device of a computing network, a digital exchange item that is regarding at least one closed loop financial instrument. (In one embodiment, the system 100 enables virtual gift cards to be delivered via SMS and/or e-mail to a recipient, the benefits being that the delivered cards cannot be lost and that the consumer does not have to drive to a certain location to purchase a gift card. A virtual card that is associated with a monetary value that can be used to purchase or otherwise acquire products or services from a third-party. Such cards may also be in the form of closed-loop cards issued by a third-party. See at least Paragraph [0026]-[0027])
sending, by the first computing device to a server of the computing network, a request to share the digital exchange item with a group of computing devices that includes the first computing device
as a result of the determining the digital exchange item can be shared with the group of computing devices: establishing, by the server, secure custody rights for each computing device in the group of computing devices by recording the sharing of the digital exchange item among the computing devices in the group […]. (In one embodiment, the transaction platform 109 may include or have access to a database 111 to access or store any kind of data, such as token information, virtual gift card information, historical user information, user activity information, contextual information etc. In step 605, the transaction platform 109 may receive a share request, a send request, or a combination thereof from the mobile device to share, to send, or a combination thereof the virtual gift card to another mobile device. In one embodiment, for a share request, the wallet database is updated to register the virtual gift card as active for the mobile device and the another mobile device. In another embodiment, for a send request, the wallet database is updated to register the virtual card as active for the another mobile device and as inactive for the mobile device. See at least Paragraph [0039] and [0071])
generating, by the server, replications of the digital exchange item; uploading, by the server, the replications of the digital exchange item and […] to digital wallets associated with other computing devices of the group of computing devices […]. (In one embodiment, virtual gift card holders may send or share (depending on the card configuration) their virtual gift cards to other users of one or more mobile device 1403. In one scenario, if the virtual gift card is shared, the card remains in the sender's wallet in the mobile application and can be used by all holders. In step 1409, the mobile device 1403 may transmit the information provided by the sender/customer 1401 alongside a 
Van does not teach determining, by the server and based on […] and exchange item rules, whether the digital exchange item can be shared with the group of computing devices. However, Alve teaches determining, by the server and based on […] and exchange item rules, whether the digital exchange item can be shared with the group of computing devices based on one or more of: an issuer agreement and exchange item rules. (In block 310, the transferring device checks if the target device is within the domain. If it is not, the domain traversal flag in the voucher is checked in block 312 to see if domain traversal is allowed. If it is not allowed, the request is refused in block 318. See at least Paragraph [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Van with the technique of check the target device is in the domain as disclosed by Alve to allow content providers to protect against widespread copying of their content, while enabling them to give their customers more freedom in the way they use the content as Alve suggested in abstract.

Van in view of Alve does not teach an issuer agreement. However, Dinkin teaches an issuer agreement. (In one method, a peer-to-peer gift card transaction router and a peer-to-peer gift card transaction database are configurable to facilitate peer-to-peer transaction processing for gift cards issued by a gift card provider and distributed by a third party seller where the gift card provider and the third party seller negotiate an agreement with each other regarding gift card distribution. A record is created in the database corresponding to the agreement. When a gift 

Van does not teach determining, by the server and for each computing device, sharing rights regarding the digital exchange item. However, Grigg teaches determining, by the server and for each computing device, sharing rights regarding the digital exchange item. (In some embodiments, the primary user can set the maximum limit that the dependent user can spend using the shared account or a specific time frame within which the dependent user can make a purchase. See at least Paragraph [0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Van with the technique of set maximum limit for dependent user as disclosed by Grigg to control the purchases of dependent user as Grigg suggested in paragraph [0005].
Grigg further teaches the sharing rights…such that each computing device of the group of computing devices has access to the digital exchange item. (In some embodiments, the primary 

Van does not teach in a secure digital chain of custody associated with the digital exchange item, wherein the secure digital chain of custody includes a secure data block for each transaction regarding the digital exchange item, and wherein the secure data block includes a secure header section and a secure transaction section; generating, by the server, a new secure data block for the secure digital chain of custody, wherein the new secure data block includes […]. However, King teaches in a secure digital chain of custody associated with the digital exchange item, wherein the secure digital chain of custody includes a secure data block for each transaction regarding the digital exchange item, and wherein the secure data block includes a secure header section and a secure transaction section; generating, by the server, a new secure data block for the secure digital chain of custody, wherein the new secure data block includes […]. (FIG. 3 illustrates a blockchain used in conjunction with the system 100 that is configured for fast track navigation via the use of multiple fast track blocks in addition to standard blocks that comprise the blockchain. Each block in the blockchain 302, including both fast track blocks 304 and standard blocks 306, may include a block header 308 and one or more transaction values 310. The transaction values 310 may include transaction records or other data associated with transactions that are conducted using the blockchain 302. See at least Paragraph [0040]-[0042] and Fig. 3). It would be appreciated that generating new block for new record is the basic function of blockchain.

Claim 9, a server with the same scope as claim 1, is rejected. 
Claim 16, a computer readable storage device with the same scope as claim 1, is rejected.
With respect to claim 2:
Van further teaches purchasing, by the first computing device, the digital exchange item from a reselling computing device via the computing network; and purchasing, by the first computing device, the digital exchange item from an issuing server via the computing network, wherein the issuing server processed issuance of the digital exchange item. (In one embodiment, the system 100 enables virtual gift cards to be delivered via SMS and/or e-mail to a recipient, the benefits being that the delivered cards cannot be lost and that the consumer does not have to drive to a certain location to purchase a gift card. See at least Paragraph [0027])
With respect to claim 4, 11 and 18:
Van further teaches wherein the determining whether the digital exchange item can be shared comprises: determining whether the group of computing devices is an authenticated sharing group. (In one scenario, the mobile device 1503 may request for product information and/or resources and/or gift card information from the GCS 1505 (step 1519), whereupon the GCS 1505 may verify the information, and may deliver the information accordingly (step 1523). If the information is received via social networking services then the customer needs to login to the social networking application (steps 1525 and 1527). Then, the mobile device 1503 may link the social networking requests to the GCS 1505 (step 1529) whereby the GCS 1505 may link the social networking services identification to the mobile phone number (step 1531). See at least Paragraph [0089])
Alve further teaches:
when the group of computing devices is an authenticated sharing group, determining that the issuer agreement allows for exchange items to be shared. (In block 310, the transferring device checks if the target device is within the domain. See at least Paragraph [0059] and Fig. 3a)
when the issuer agreement allows for exchange items to be shared, determining whether the exchange item rules allow for the digital exchange item to be shared; and when the exchange item rules allow for the digital exchange item to be shared, determining that the digital exchange item can be shared. (In block 320, the voucher usage state is checked. If usage is unrestricted, the process proceeds immediately in block 360 to transfer the voucher and the content. See at least Paragraph [0060] and Fig. 3a, Step 310-Yes)
Claim 11, a server with the same scope as claim 4, is rejected. 
Claim 18, a computer readable storage device with the same scope as claim 4, is rejected.
With respect to claim 5, 12 and 19:
Alve further teaches digital exchange item that is secured using an encryption key of the first computing device; digital exchange item that is secured using an encryption key of the second computing device. (Then in block 350, the content key is encrypted using the target device's public key. See at least Paragraph [0060]).
Van in view of Alve and Grigg does not wherein the establishing the secure custody rights for each computing device comprises: creating, by the server, a first secure data block regarding the first computing device obtaining the digital exchange item, wherein the first secure data block includes a first secure header section and a first secure transaction section, wherein the first secure header section includes encoded information regarding one or more previous transactions and wherein the first secure transaction section includes information regarding the first computing device obtaining the […] and is signed by the server. However, King teaches wherein the establishing the secure custody rights for each computing device comprises: creating, by the server, a first secure data block regarding the first computing device obtaining the digital exchange item, wherein the first secure data block includes a first secure header section and a first secure transaction section, wherein the first secure header section includes encoded information regarding one or more previous transactions and wherein the first secure transaction section includes information regarding the first computing device obtaining the […] and is signed by the server; creating, by the server, a second secure data block regarding a second computing device of the group of computing devices gaining group access to the digital exchange item, wherein the second secure data block includes a second secure header section and a second secure transaction section, wherein the second secure header section includes encoded information regarding the transaction in which the first computing device obtained the digital exchange item and wherein the second secure transaction section includes information regarding the second computing device having group access to the […] and is signed by the server. (Each block in the blockchain 302, including both fast track blocks 304 and standard blocks 306, may include a block header 308 and one or more transaction values 310. The transaction values 310 may include transaction records or other data associated with transactions that are conducted using the blockchain 302. Each of the block headers 308 may also include a fast track reference 314, block reference 316, and a timestamp 318. The block reference 316 may be based on the previous block in the blockchain 302, as determined based on the respective timestamps 318. The block reference 316 may be a hash value generated via application of one or more hashing algorithms (e.g., via the hashing module 212 of the processing server 102) to the previous block, where the previous block may be a fast track block 304 or a standard block 306. In some embodiments, a block may be digitally signed by the processing server 102 after generation. See at least Paragraph [0040]-[0046]). 
King disclosed generating blocks for record transactions (i.e. sharing exchange item), which contains block references which contains hashes regarding previous blocks (i.e. information regarding previous transaction) and transaction values which contains transaction conducted in the whole blockchain (i.e. information regarding all the computing device obtaining exchange item).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Van in view of Alve and Grigg with the technique of generating blockchain and sign by the server as disclosed by King to 
Claim 12, a server with the same scope as claim 5, is rejected. 
Claim 19, a computer readable storage device with the same scope as claim 5, is rejected.
With respect to claim 6, 13 and 20:
Alve further teaches d digital exchange item that is secured using an encryption key of the third computing device. (Then in block 350, the content key is encrypted using the target device's public key. See at least Paragraph [0060]).
King further teaches creating, by the server, a third secure data block regarding a third computing device of the group of computing devices gaining group access to the digital exchange item, wherein the third secure data block includes a third secure header section and a third secure transaction section, wherein the third secure header section includes encoded information regarding the transaction in which the first computing device obtained the digital exchange item and the second computing device gained group access to the digital exchange item, and wherein the third secure transaction section includes information regarding the third computing device having group access to […] and is signed by the server. (Each block in the blockchain 302, including both fast track blocks 304 and standard blocks 306, may include a block header 308 and one or more transaction values 310. The transaction values 310 may include transaction records or other data associated with transactions that are conducted using the blockchain 302. Each of the block headers 308 may also include a fast track reference 314, block reference 316, and a timestamp 318. The block reference 316 may be based on the previous block in the blockchain 302, as determined based on the respective timestamps 318. 
Claim 13, a server with the same scope as claim 6, is rejected. 
Claim 20, a computer readable storage device with the same scope as claim 6, is rejected.
With respect to claim 7, 14 and 21:
Grigg further teaches wherein the sharing rights comprises one or more of: individual computing device use permissions; individual computing device use restrictions; individual computing device use conditions; group use permissions; group use conditions; and group use restrictions. (In some embodiments, the primary user can set the maximum limit that the dependent user can spend using the shared account or a specific time frame within which the dependent user can make a purchase. See at least Paragraph [0007])
Claim 14, a server with the same scope as claim 7, is rejected. 
Claim 21, a computer readable storage device with the same scope as claim 7, is rejected.
With respect to claim 8, 15 and 22:
Van further teaches updating, by the server, an exchange item database to record that the digital exchange item is shared by the group of computing devices. (In one embodiment, for a share request, the wallet database is updated to register the virtual gift card as active for the mobile device and the another mobile device. See at least Paragraph [0071])
Claim 15, a server with the same scope as claim 8, is rejected. 
.
Claim 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Schueren (US 20150088753 A1; hereinafter, "Van"), and further in view of Alve et al. (US 20030076955 A1; hereinafter, "Alve") and Dinkin et al. (US 20100030654 A1; hereinafter, "Dinkin") and Grigg et al. (US 20120197794 A1; hereinafter, "Grigg") and King (US 20180115413 A1; hereinafter, "King") and Simonian (US 20130191280 A1; hereinafter, "Simonian").
With respect to claim 3, 10 and 17:
Van further teaches wherein the sending the request to share the digital exchange item further comprises: sending, as part of the request, a request to authenticate the group of computing devices; authenticating, by the server, each computing device of the group of computing devices. (In one scenario, the mobile device 1503 may request for product information and/or resources and/or gift card information from the GCS 1505 (step 1519), whereupon the GCS 1505 may verify the information, and may deliver the information accordingly (step 1523). If the information is received via social networking services then the customer needs to login to the social networking application (steps 1525 and 1527). Then, the mobile device 1503 may link the social networking requests to the GCS 1505 (step 1529) whereby the GCS 1505 may link the social networking services identification to the mobile phone number (step 1531). See at least Paragraph [0089])
Van in view of Alve and Dinkin and Grigg and King does not teaches when each computing device of the group of computing devices has been authenticated: validating, by the server, that each computing device of the group of computing devices desires to be in the group of computing devices for sharing digital exchange items; and when each computing device of the group of computing devices desires to be in the group of computing devices, authenticating, by the server, the group of computing devices for sharing digital exchange items. However, Simonian teaches when each computing device of the group of computing devices has been authenticated: validating, by the server, that each computing device of the group of computing devices desires to be in the group of computing devices for sharing digital exchange items; and when each computing device of the group of computing devices desires to be in the group of computing devices, authenticating, by the server, the group of computing devices for sharing digital exchange items. (This allows Julie to invite friends and family to join her gift-giving network through the interactive customer portal. See at least Paragraph [0037]). As an invitation received, it is inherit that it can be accepted and proceed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Van in view of Alve and Dinkin and Grigg and King with the technique of inviting friends and family to join gift-giving network as disclosed by Simonian to enhance the capability of the system as Simonian suggested in paragraph [0037].
Claim 10, a server with the same scope as claim 3, is rejected. 
Claim 17, a computer readable storage device with the same scope as claim 3, is rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685